Title: To James Madison from Joseph Jones, 8 January 1794
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Fredg. 8th. Janry. 1794
I am much obliged to you and Col. Monroe for your alternate attention to keeping me informed of what is passing among you and furnishing the papers of which at present I receive none but what you and he inclose me. I must subscribe for one of them and suppose Dunlap and Claypole the best but think the expence will be great for a newspaper if the postage is pd. by the Subscriber. As yet I do not discover that any question has been discussed & decided wch. gives evidence of the preponderance of party. Great and very important matters are before you already and these may be increased by one new matter depending on the event of European councils so as to extend your Session to considerable length—the present moment I confess appears to me very critical with respect to ourselves as with both France and G. Britain as also Spain we have some serious questions to settle. It is strange we have not for several weeks had any European intelligence of consequence and yet I think the papers announce some arrivals from that quarter. Although there may be propriety in the distance maintained betn. the Executive and Mr. Genet I am pleased to hear It did not extend altogether to the legislature for although he may be wrong as I think his conduct in some things has been so, had they pursued the example of the Executive it wod. have had the appearance of prejudging or prejudice respecting those matters wch. he professed to apply to them on. You are the best judge how far it will be prudent for the legislature to support the Executive in the extent of their proceedings respecting the French nation. If he has been wrong I wod. touch his faults with a gentle hand. I wod. not irritate the nation because he has been imprudent. E. R. I find is nominated in the room of Jefferson—the Executive stream will now flow smoothly along withot. a breath to ruffle or disturb it. I wish you all well. Yr. friend & servt
Jos. Jones
